DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed March 19, 2021 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 1 – 4 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a positive crankcase ventilation system comprising: a positive crankcase ventilation valve; a coupling part that couples the positive crankcase ventilation valve and an internal combustion engine; and a plate member that is attached to the coupling part on an opposite side of the coupling part from a side of the coupling part where the coupling part and the internal combustion engine contact each other, a portion of the plate member being bent in a direction toward a base of a hose insertion port provided on the positive crankcase ventilation valve, and another portion of the plate member being bent in a direction toward a side wall of an attachment portion of the positive crankcase ventilation valve provided on the coupling part. The closest prior art reference, Ikeda (JP 2010121537), teaches a similar coupling part for a PCV valve, but differs in the placement of the plate member and base of the hose insertion port at claimed. No other reference cures this deficiency.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747